Citation Nr: 0939187	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  06-28 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to June 
1983, with additional service in the Army National Guard 
(ANG).

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 decision rendered by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's 
cervical spine disability was not present in service or until 
many years thereafter and is not related to service or to an 
incident of service origin.


CONCLUSION OF LAW

A cervical spine disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2009).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ).  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).

VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

The Veteran received initial VCAA notice by way of November 
2005 correspondence.  This letter notified the Veteran of 
VA's responsibilities in obtaining information to assist him 
in completing his claim, and identified his duties in 
obtaining information and evidence to substantiate his claim.  
A letter sent in March 2006 provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the claimed disability under 
consideration, pursuant to the recent holding in the Dingess 
decision.

The only deficiency with regard to notice in this case is 
that initial VCAA notice was received following the initial 
adjudication of the claim.  However, this timing deficiency 
was cured by readjudication of the claim in March 2009 and 
September 2009 supplemental statement of the case (SSOCs).  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

Under 38 U.S.C.A. § 5103A, VA must also make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002).  The information and evidence associated with 
the claims file consist of the Veteran's service treatment 
records and VA treatment records.  He was also afforded VA 
examinations.  The Veteran has not identified any outstanding 
records for VA to obtain that were relevant to the claim and 
the Board is likewise unaware of such.  For the reasons set 
forth above, the Board finds that VA has complied with the 
VCAA's notification and assistance requirements.  The service 
connection claim is thus ready to be considered on the 
merits.

Legal Criteria

Service connection will be granted for disability that 
results from disease or injury during active military 
service.  38 U.S.C.A. § 1131.  Service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Caluza element is through a 
demonstration of "continuity of symptomatology."  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 
488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Lay 
testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  Once the evidence is determined 
to be competent, the Board must determine whether such 
evidence is also credible.  See Layno, supra.

Service connection may be granted for a disease first 
diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Factual Background

Service treatment records from the Veteran's period of active 
duty military service show no specific injury to the neck.  A 
medical record from the William Beaumont Army Medical Center 
shows the Veteran was treated for second and third degree 
burns in October 1980.  The medical record does not specify 
the location of the burns and no specific injury to the neck 
or cervical spine is noted.  A June 1983 separation 
examination shows a normal clinical evaluation of the spine.  

The Veteran entered National Guard service in July 1983.  
These service treatment records include a report of physical 
examination in July 1988; the Veteran indicated that he was 
in excellent health.  The examination again revealed a normal 
clinical evaluation of the spine.  These service records also 
reflect that the Veteran was treated for a left trapezius 
strain in March 1990 due to pulling a 50-gallon drums 
weighing 100 pounds.  The Veteran separated from the National 
Guard in 1991.

A post-service VA examination report, dated in April 1993, 
shows no complaint of neck pain or related problems.  
Physical examination revealed the Veteran had good range of 
motion in his neck.  There was no tenderness or masses noted.

VA medical records reflect complaints of chronic neck pain 
beginning in October 2004.  In January 2005, the Veteran 
presented with complaints of muscle spasms in his upper back 
and neck.  He reported that these symptoms began in 1980 
after his electrocution injury.  Following neurological 
examination, the clinical assessment was neck pain with 
irradiation down the left lateral aspects of the arms.  A 
cervical spine MRI revealed disc-osteophyte complex C4-C6 on 
the right side and C5-C7 on the left, which the neurologist 
opined might explain his symptoms.  

In an addendum to the January 2005 report dated that same 
month, the neurologist assessed his condition as cervical 
spine degenerative joint disease and herniated disc by MRI 
clinically, with left C6-C7 radiculopathy and symptoms of 
bilateral radiculopathic pain.  A March 2005 neurological 
report reflects an assessment of neuropathic pain of the neck 
due to disc-osteophyte complex C4-C6 on the right side and 
C5-C7.  Outpatient treatment records dated in April 2005 
reflect diagnoses of cervical degenerative joint disease.

The Veteran was afforded a VA spine examination in April 
2008.  The examiner stated that the Veteran was hit by an 
electrical pole and cables on the left side of his neck and 
upper back in October 1980.  He also noted that the Veteran 
had suffered a left trapezius muscle strain in March 1990 as 
a result of moving a heavy industrial drum.  

X-rays showed a marked deviation of the cervical spine to the 
right side, but the study was incomplete due to that 
deviation.  The examiner's diagnosis was cervical spine 
degenerative disc disease with spondylosis at C6-7; 
spondylosis at C5-C6.  He opined that the current severe 
muscle spasm and limitation of motion did not seem to 
commensurate with the X-ray and MRI findings of the cervical 
spine.  He further opined that he could not resolve the issue 
of whether the degenerative disk disease and spondylosis in 
the Veteran's lower cervical spine was the result of his 
electric shock accident, without resorting to mere 
speculation.

In a December 2008 addendum, another VA examiner opined that 
the cervical spondylosis disability was less likely as not 
(less than a 50/50 probability) caused by or a result of the 
injuries sustained in March 1990 during National Guard duty.  
The examiner noted that his review of the claims file and the 
progress notes revealed that the Veteran pulled neck muscles 
while lifting a 55 gallon drum at Port Everglades.  The 
medical data revealed that this was an acute transient 
condition.  More recently, the Veteran has been diagnosed 
with recurrent muscle spasms, but X-rays have only shown 
minimal osteophyte formation at C6-C7.  These changes are not 
produced by a past muscle strain, but rather are the result 
of the aging process.  There is no clinical evidence of 
cervical changes suggestive of residuals of a cervical spine 
injury.


Analysis

The Veteran contends that he has a current cervical spine 
disability related to an in-service injury; specifically, the 
incident in which electrical cables struck him on his back.  

The evidentiary record includes a current diagnosis of 
degenerative disk disease, cervical spine; spondylosis, 
cervical spine; and degenerative joint disease, cervical 
spine.  Thus, a current cervical spine disability has been 
established.  

An in-service event is also established.  As shown, an 
electrical cable fell across the Veteran's back causing 
serious burns in 1980.  The Veteran has reported to VA 
medical personnel the cable fell on his neck and upper back 
area.  Thus, first two required elements of service 
connection have been met.  Hence, the only element remaining 
is medical evidence of a nexus between the claimed in-service 
disease or injury and the present disability; or in the 
alternative, a demonstration of "continuity of 
symptomatology."

The Board observes that there is no competent medical 
evidence of a nexus between the in-service injuries in 1980 
and 1990 and the present cervical spine disability.  The 
April 2008 VA examiner indicated that he could not resolve 
the issue of whether the degenerative disk disease and 
spondylosis in the Veteran's lower cervical spine was the 
result of his [1980] electric shock accident, without 
resorting to mere speculation.  

The December 2008 VA examiner opined that it was less likely 
than not (less than a 50/50 probability) that the current 
cervical disability was caused by or a result of the injuries 
sustained in March 1990 (the left trapezoid muscle strain).  
The examiner further opined that there was no clinical 
evidence of cervical changes suggestive of residuals of a 
cervical spine injury.  There is no other medical opinion or 
evidence in the file to refute this finding.

The Veteran reports a continuity of symptoms since the 
electrocution injury in service.  The Board notes that 
following the 1980 electrocution injury, there was no 
evidence of continued complaint or clinical treatment of neck 
pain or problems during active duty service.  His spine was 
normal on his June 1983 separation examination.  There also 
is no evidence of continuity of symptomatology from the left 
trapezoid muscle strain in 1990 during active service in the 
National Guard, as no further treatment is noted in the 
record.

The April 1993 post-service VA examination, conducted two 
years after separation from National Guard service, showed 
the Veteran's neck was normal (although X-rays were not 
performed).  The remaining record is silent for complaint of 
neck or cervical spine symptomatology until October 2004; 21 
years after active duty service and 10 years after National 
Guard service.  This absence of treatment or complaint of a 
neck or upper back for such a lengthy period weighs heavily 
against the claim.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (incurrence of 
a disorder or disease during service may be rebutted by 
absence of medical treatment for, or related complaints 
about, the claimed condition for a prolonged period after 
service).  The evidence of record does not demonstrate a 
continuity of symptomatology since service.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of service connection for cervical spine disability because 
the medical evidence indicates that it did not have its onset 
during service and is not related to an in-service injury.  
In addition, the above evidence reflects that the onset of 
the symptoms of the cervical spine disability was several 
years after discharge.  Thus, because the preponderance of 
the evidence is against the claim, service connection must be 
denied.


ORDER

Service connection for a cervical spine disability is denied.

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


